Notice of Pre-AIA  or AIA  Status
Claims 1-15 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 112 rejection of the Claims is Withdrawn.

Response to 35 USC 101 arguments

5.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argue Claims 1-15 are rejected under 35 U.S.C. §101 as being directed to an abstract idea without significantly more. The claims have been amended to more particularly recite the statutory subject matter. For example, claim 1 has been amended to recite:
calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and 
calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector;
calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector.
As recited above and described in paragraph [0096] of the specification, a physical characteristic of the magnetization vector is considered and measures for setting the velocity vector and the like perpendicular to the magnetization vector is taken such that the characteristic is satisfied. By performing the calculation considering the physical properties of the magnetization vector in this way, it is possible to reduce the number of images to be used and reduce a computational amount and calculate the maximum energy barrier in the minimum energy path of the magnetic body at high accuracy. Namely, the reduction of the computational amount improves the functioning of a computer. Accordingly, withdrawal of the rejection is respectfully requested.

Examiner response
The applicant has not explained why the calculation does not fall into the mathematical concept of the abstract ideas. The examiner consider newly added limitation still falls under “Mathematical Concepts” of the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular 
Even though the disclosed invention is described in the specification 96 as improving the functioning of a computer by reducing the computational amount, the claim provides no meaningful limitations such that this improvement is realized. Examiner found the calculation steps falls under the “Mathematical Concepts” of the abstract ideas and can be performed using the computer tool. The computer tool can be used to perform the mathematical calculation step. Therefore, the claim does not amount to significantly more than the abstract idea itself.


Response to prior art arguments
6.            Applicant’s arguments with respect were fully considered but unpersuasive. Applicant argues with the following point.
Regarding applicant argument
As explained below, at least these features of claims 1, 6, and 11 distinguish over each of Escobar and Uehara, and thus over their combination.



    PNG
    media_image2.png
    496
    930
    media_image2.png
    Greyscale

The above equation, however, does not include multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector. Thus, at least the noted features of claims 1, 6, and 11, namely,
calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and the magnetization vector of the saddle point, in such a manner that the component becomes a component obtained by projecting the differential vector onto a surface perpendicular to the magnetization vector of the saddle point;
calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the 
calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector,
distinguish over Escobar. The noted features also distinguish over Uehara as evidenced, for example, by the Office Action. That is, the Office Action does not assert Uehara as disclosing the noted features.


Examiner response
7.             The Examiner disagrees and points Applicant to the sections cited NPL reference by ESCOBAR: 
See page 8 equation 2.18 still teaches multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point. 

    PNG
    media_image3.png
    83
    665
    media_image3.png
    Greyscale

And see equation 2.19 of page 8 of ESCOBAR teaches the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector. Thus, ESCOBAR teaches the claim limitation “calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector”.



    PNG
    media_image4.png
    510
    851
    media_image4.png
    Greyscale



ESCOBAR also teaches the claim limitation “calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and the magnetization vector of the saddle point, in such a manner that the component becomes a component obtained by projecting the differential vector onto a surface perpendicular to the magnetization vector of the saddle point”. (See Page 60-63 and equation 5.8, 5.9, 5.10 and 5.11,  

    PNG
    media_image5.png
    75
    801
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    228
    820
    media_image6.png
    Greyscale

This represents a definition of the tangent vector that depends on the relative position of the images within the path. Even more, in the gradient on the energy was computed using spherical coordinates, in such a way that conversion between Cartesian and spherical coordinates was necessary at each evaluation. 

    PNG
    media_image7.png
    123
    906
    media_image7.png
    Greyscale



ESCOBAR also teaches “calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector”. ( See page 60-63)
    PNG
    media_image8.png
    222
    815
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    343
    953
    media_image9.png
    Greyscale


Examiner note:  Equation 5.13 is the modification of equation 5.4. And Examiner consider the equation 2.18 as the gradient vector and tk as the tangential vector in equation 5.14 to obtain the velocity vector of the saddle point (k).

Therefore, the 103 rejection for independent claims is Maintained.


Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

(Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-5 are directed to device or machine.

Claims: 11-15 are directed to process or method.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
calculates, for each of meshes corresponding to micro regions of a magnetic body, a differential vector between a magnetization vector before a saddle point in a transition path of a magnetization state of the magnetic body and a magnetization vector after the saddle point; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and the magnetization vector of the saddle point, in such a manner that the component becomes a component obtained by projecting the differential vector onto a surface perpendicular to the magnetization vector of the saddle point; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)


calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
calculates, for each of the meshes, based on the magnetization vector of the saddle point and the velocity vector of the saddle point, a fluctuation amount in a predetermined time of the magnetization vector of the saddle point, a magnetization vector of the saddle point after the predetermined time, and a maximum of the fluctuation amount in all the meshes; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
resets, when the maximum is equal to or larger than a convergence threshold, the magnetization vector of the saddle point after the predetermined time to the magnetization vector of the saddle point; (a person can mentally analyze whether the result of their maximum of the fluctuation amount or calculation is equal or past a threshold and resets the magnetization vector of the saddle point)
calculates a fluctuation amount in the predetermined time of the reset magnetization vector of the saddle point, a maximum in all the meshes of the fluctuation amount, and the reset magnetization vector of the saddle point after the predetermined time; (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
 and
outputs, when the maximum is smaller than the convergence threshold, information concerning energy of the magnetic body and a magnetization vector of each of the meshes at the saddle point. ; (a person can, via thinking, conditionally analyze if it meets a convergence threshold and output the result by mathematical calculations)

Under the broadest reasonable interpretation, these limitations are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also the claim recites mathematical relationship or 
 
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application because the additional elements or combination of elements in the independent claims are recitation of generic computer structure. In particular, claim 1 only recites the additional elements of a generic computer that is processor, memory and information processing device. The processor, memory and information processing device are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.
Claim 6 recites “a non-transitory computer-readable medium recoding a magnetic body simulation program which causes a computer to perform”. Furthermore, claim 11 recites “a magnetic body simulation method comprising: calculating by computer”.  Thus, the claims 6 recites two additional elements – a computer, a non-transitory computer readable medium and claim 20 recites one additional elements- computer. The processor, memory, computer and non-transitory computer readable medium are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of calculating and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 


Claims 2, 7 and 12 further recites wherein the transition path is a minimum energy path. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 2, 7 and 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 2, 7 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claims 3, 8 and 13 further recites wherein the processor displays, on a display device, the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 3, 8 and 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 3, 8 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claims 4, 9 and 14 further recites wherein the processor displays, as an image, the magnetization vector of each of the meshes at the saddle point. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 4, 9 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 4, 9 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claims 5, 10 and 15 further recites wherein the information processing device is coupled to a design device, and the processor outputs, to the design device, the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1.
Claims 5, 10 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 5, 10 and 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 



Claim Rejections - 35 USC § 103
9.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.           Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable Escobar Acevedo, M. (2016). (“Efficient micro magnetics for magnetic storage devices”) hereinafter Escobar, in view UEHARA (US 2013/0006593 A1).



11.              Regarding claim 1, 6 and 11  
UEHARA teaches an information processing device comprising: a memory; and a processor coupled to the memory, wherein the processor: (Para 27-The information processing apparatus of FIG. 
calculates, for each of the meshes, based on the magnetization vector of the saddle point and the velocity vector of the saddle point, a fluctuation amount in a predetermined time of the magnetization vector of the saddle point, a magnetization vector of the saddle point after the predetermined time, and a maximum of the fluctuation amount in all the meshes;(Para 61-62 First, the simulation program applies the external magnetic field H(t0) in t=t0 second to the magnetic material model of the micro magnetics (step S1). Next, the simulation program calculates the distribution of magnetization by the external magnetic field H(t0) in t=t0 second, based on the micro magnetics (specifically, the equations 10 and 13) (step S2). The calculation of step S2 is performed to each mesh included in the magnetic material model of the finite element method. The simulation program continues convergence calculation until magnetization change amounts Δ mix, Δ miy and Δ miz of magnetization mix, miy and miz which are x, y and z components of calculated magnetization mi become smaller than a predetermined tolerance-for-convergence em (a loop of NO in step S3 and step S2). 

    PNG
    media_image10.png
    527
    728
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    101
    482
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    777
    712
    media_image12.png
    Greyscale

Examiner note: Examiner consider equation 13 as the velocity vector of the saddle point at step S2 and the step S2 determine the fluctuation amount in a predetermined time (t0) of the magnetization vector of the saddle point, and step S3 determine a magnetization vector of the saddle point after the predetermined time (Δt), and the calculation step in step S3 determine maximum of the fluctuation amount in all the meshes. The change amounts Δ mix, Δ miy and Δ miz of magnetization mix, miy and miz which are x, y and z component corresponds to the maximum fluctuation amount. Examiner consider the saddle point as the surmised saddle point according to the paragraph 43 and 44 and fig 4. It says “A point where a magnetization state of the magnetic body 1 is the saddle point image (for example, a coordinate in "progress of transition" of the saddle point image or a point in time when the magnetization state is the saddle point image) is described as saddle point as well. Images calculated by the string method or the like in advance in FIG. 4 are the images of the Image 1 to the Image 6. In this case, the Image 3 may be surmised as a saddle point image”. Examiner consider the saddle point as the any point along the energy path when the image k=2, 3, 4, 5, 6, 7, 8, 9 as shown in the figure 5.1. NPL reference taught by Escobar Acevedo, M. (2016). (“Efficient micro magnetics for magnetic storage devices”))

resets, when the maximum is equal to or larger than a convergence threshold, the magnetization vector of the saddle point after the predetermined time to the magnetization vector of the saddle point; (Para 62-The simulation program continues convergence calculation until magnetization change amounts Δ mix, Δ miy and Δ miz of magnetization mix, miy and miz which are x, y and z components of calculated magnetization mi become smaller than a predetermined tolerance-for-convergence em (a loop of NO in step S3 and step S2).
Examiner note: The calculation step in step S3 determine the maximum fluctuation amount. And when the fluctuation amount is equal or larger (NO in step 2) it gets reset back to step S2 where the distribution of the magnetization happens again that means it resets from m(t + Δt) to m(t) of the saddle point as shown in fig 8. 

calculates a fluctuation amount in the predetermined time of the reset magnetization vector of the saddle point, a maximum in all the meshes of the fluctuation amount, and the reset magnetization vector of the saddle point after the predetermined time;(para 61-The calculation of step S2 is performed to each mesh included in the magnetic material model of the finite element method.)  

Examiner note: When the maximum is equal to or larger than a convergence threshold, it reset back to the step S2 where the fluctuation amount will be calculated in the predetermined time (t0) of the reset magnetization vector of the saddle point, a maximum in all the meshes of the fluctuation amount, and also it reset magnetization vector of the saddle point after the predetermined time)
 and
outputs, when the maximum is smaller than the convergence threshold, information concerning energy of the magnetic body and a magnetization vector of each of the meshes at the saddle point.(Para 62-63
When the magnetization change amounts Δ mix, Δ miy and Δ miz become smaller than the predetermined tolerance-for-convergence em (YES in step S3), the simulation program calculates average magnetization by averaging respective mix, miy and miz with the number of meshes included in the magnetic material model of the micro magnetics, and transfers these values to a calculation loop of the finite element method (step S4). That is, the simulation program calculates average values of the magnetization by dividing the total value of the magnetization by the number of meshes included in the magnetic material model of the micro magnetics, and transfers the average values of the magnetization to the calculation loop of the finite element method. The simulation program gives the averaged values of the magnetization to each mesh, and calculates the static magnetic field with the equation (14) in the finite element method (step S5). Specifically, the simulation program calculates values of the magnetic field Hx, Hy and Hz in each mesh. 
Examiner note: Examiner consider static calculated magnetic field as the magneto static energy according to the prior art para 43 as the output of the magnetic material. 


UEHARA also teaches calculates, for each of meshes corresponding to micro regions of a magnetic body, (para 0019 FIG. 7 is a diagram illustrating a relationship between a magnetic material model of the micro magnetics and meshes included in the magnetic material model of a finite element method)

However, UEHARA does not explicitly teach
 calculates, for each of meshes corresponding to micro regions of a magnetic body, a differential vector between a magnetization vector before a saddle point in a transition path of a magnetization state of the magnetic body and a magnetization vector after the saddle point; 
calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and the magnetization vector of the saddle point, in such a manner that the component becomes a component obtained by projecting the differential vector onto a surface perpendicular to the magnetization vector of the saddle point; 
calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector; 
calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector; 

In an analogous field of invention, NPL reference as taught by Escobar teaches 
a differential vector between a magnetization vector before a saddle point in a transition path of a magnetization state of the magnetic body and a magnetization vector after the saddle point;

    PNG
    media_image13.png
    416
    930
    media_image13.png
    Greyscale

(Page 61 in micro magnetics the energy is a function of the magnetization. The continuous evolution of the magnetization between an initial state and a final state defines an energy path, see fig. 5.1. The NEB discretizes the path into a set of K images or magnetization states, Mk where k = 1, . . . , .K. Given a tetrahedral discretization of the geometry into N nodes. Under the broadest reasonable sense, the examiner consider the energy path as a transition path since the figure 5.1 represents a progress degree of the transition of the magnetization state. (From fig. 3.3a, it is evident that there is a significant difference between the results for different meshes))

Examiner note: Examiner consider the saddle point as the surmised saddle point according to the paragraph 43 and 44 and fig 4. It says “A point where a magnetization state of the magnetic body 1 is the saddle point image (for example, a coordinate in "progress of transition" of the saddle point image or a point in time when the magnetization state is the saddle point image) is described as saddle point as well. Images calculated by the string method or the like in advance in FIG. 4 are the images of the Image 1 to the Image 6. In this case, the Image 3 may be surmised as a saddle point image”. Examiner consider the saddle point as the any point along the energy path when the image k=2, 3, 4, 5, 6, 7, 8, 9 as shown in the figure 5.1. 

    PNG
    media_image14.png
    225
    678
    media_image14.png
    Greyscale

Examiner consider mk-1 as the magnetization vector before a saddle point in a transition path and mk+1 as the magnetization vector after a saddle point in a transition path.

calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a value, which is obtained by multiplying the differential vector and the magnetization vector of the saddle point, in such a manner that the component becomes a component obtained by projecting the differential vector onto a surface perpendicular to the magnetization vector of the saddle point;(See Page 60-63 and equation 5.8, 5.9, 5.10 and 5.11,  

    PNG
    media_image5.png
    75
    801
    media_image5.png
    Greyscale


The tangent vector as defined previously, tn , in the micro magnetics community involved first order differences for the calculation of the tangent.

    PNG
    media_image6.png
    228
    820
    media_image6.png
    Greyscale



This represents a definition of the tangent vector that depends on the relative position of the images within the path. Even more, in the gradient on the energy was computed using spherical coordinates, in such a way that conversion between Cartesian and spherical coordinates was necessary at each evaluation. 

    PNG
    media_image7.png
    123
    906
    media_image7.png
    Greyscale


calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector;;(see page 8, equation 2.18 and 2.19)

    PNG
    media_image15.png
    9
    8
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    510
    866
    media_image16.png
    Greyscale

    PNG
    media_image15.png
    9
    8
    media_image15.png
    Greyscale

    PNG
    media_image15.png
    9
    8
    media_image15.png
    Greyscale


Examiner note: Examiner consider the stable point as the saddle point along the minimum energy path.             
                
                    
                        δ
                        E
                    
                    
                        δ
                        m
                    
                
            
         As the differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point;

calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector; (See page 60-63)
    PNG
    media_image8.png
    222
    815
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    343
    953
    media_image9.png
    Greyscale


Examiner note:  Equation 5.13 is the modification of equation 5.4. And Examiner consider the equation 2.18 as the gradient vector and tk as the tangential vector in equation 14 to obtain the velocity vector of the saddle point (k).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of simulating the magnetic material as disclosed by UEHARA to include calculates, for each of meshes corresponding to micro regions of a magnetic body, a differential vector between a magnetization vector before a saddle point in a transition path of a magnetization state of the magnetic body and a magnetization vector after the saddle point; calculates, as a tangential vector, a component obtained by multiplying a magnetization vector of the saddle point and a  calculates, for each of the meshes, as a gradient vector, a component obtained by multiplying the magnetization vector of the saddle point and a value obtained by multiplying a vector, which is obtained by differentiating energy of the magnetic body at the saddle point with the magnetization vector of the saddle point, and the magnetization vector of the saddle point in such a manner that the component becomes a component obtained by performing projection on the surface perpendicular to the magnetization vector of the saddle point with respect to the vector;  calculates, for each of the meshes, a velocity vector of the saddle point by using the tangential vector and the gradient vector as taught by Escobar in the system of UEHARA in order to describe an efficient micro magnetic methods as required for magnetic storage analysis. Their performance and accuracy is demonstrated by studying realistic, complex, and relevant micro magnetic system case studies. (Abstract)

12.            Regarding claim 2, 7 and 11
UEHARA does not teach wherein the transition path is a minimum energy path.

However, Escobar further teaches wherein the transition path is a minimum energy path. (Page 57-58 and also see fig 5.1 - In the NEB method, the transition path is discretized by a sequence of magnetic states called images. Starting from an initial guess path, the magnetization configurations of the images are evolved according to a specially formulated equation, which effectively moves the images in the direction that leads to the MEP (minimum energy path))

13.            Regarding claim 3, 8 and 12

Claim 3, 8 and 12 are rejected under the combination of UEHARA and Escobar reference.

Escobar further teaches the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point. (See section 2.2 The micro magnetic model page 5-6- Inside a magnetic material of volume Ω [m3 ] the magnetization will be described as a continuous vector field M = MS ˆm(r, t) , where MS [A m−1 ] is the saturation magnetization constant, commonly the saturation polarization is used JS = µ0MS [T], and ˆm(r, t) represents a three dimensional unit sphere (k ˆmk = 1) at the position r [m] and time t [s]. In the present manuscript we consider that the temperature T [K] is low enough for MS to be constant.

    PNG
    media_image17.png
    349
    912
    media_image17.png
    Greyscale


Examiner consider the equation 2.1 about the information concerning energy of the magnetic body and the magnetization vector of each of the meshes and fig 5.1 and section 5.4 determine the saddle point based on the nudged elastic band method.

However, Escobar does not teach wherein the processor displays, on a display device, the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point. 

UEHARA teaches wherein the processor displays, on a display device, the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point.  (Para 0027-The information processing apparatus of FIG. 2A is a computer 1 such as a server. A monitor 18 is connected to the video I/F 16. The CPU 11 reads out and performs the simulation program stored into the HDD 13 to perform simulation of micro magnetics and a finite element method.

Examiner note: Examiner consider the monitor as the display computer device that displays the information of simulation of micro magnetics and a finite element method. And the information that displays shows the energy of the magnetic material and the magnetization vector of each of the meshes at the saddle point during the simulation program.


14.            Regarding claim 4, 9 and 13
Claim 4, 9 and 13 rejected under the combination of UEHARA and Escobar reference.

Escobar further teaches as an image, the magnetization vector of each of the meshes at the saddle point. (See fig 5.1 and page 61)
    PNG
    media_image18.png
    392
    953
    media_image18.png
    Greyscale


Examiner consider the equation 5.6 shows the as an image of the magnetization             
                
                    →
                    
                        M
                    
                
            
         Vector of each of the meshes and fig 5.6 represents the saddle point of the image.

However, Escobar does not teach wherein the processor displays, as an image, the magnetization vector of each of the meshes at the saddle point.Additionally, UEHARA further teaches, wherein the processor displays, as an image, the magnetization vector of each of the meshes at the saddle point.(para 27 FIG. 2A The information processing apparatus of FIG. 2A is a computer 1 such as a server. A monitor 18 is connected to the video I/F 16. The CPU 11 reads out and performs the simulation program stored into the HDD 13 to perform simulation of micro magnetics and a finite element method as described later. It is assumed that data on a magnetic material model used for the micro magnetics and the finite element method is stored into the HDD 13 beforehand.
Examiner consider the processor or computer 1 displays as an image in monitor 18.



15.            Regarding claim 5, 10 and 15 

Claim 5, 10 and 15 is rejected under the combination of UEHARA and Escobar reference.

 Escobar further teaches the information concerning the energy of the magnetic body and the magnetization vector of each of the meshes at the saddle point.(See section 2.2 The micro magnetic model and page 5-6- Inside a magnetic material of volume Ω [m3 ] the magnetization will be described as a continuous vector field M = MS ˆm(r, t) , where MS [A m−1 ] is the saturation magnetization constant, commonly the saturation polarization is used JS = µ0MS [T], and ˆm(r, t) represents a three dimensional 

    PNG
    media_image17.png
    349
    912
    media_image17.png
    Greyscale


Examiner note: Examiner consider the equation 2.1 about the information concerning energy of the magnetic body and the magnetization vector of each of the meshes and fig 5.1 and section 5.4 determine the saddle point based on the nudged elastic band method.

However, Escobar does not teach 
wherein the information processing device is coupled to a design device, and the processor outputs, to the design device.
But, UEHARA further teaches wherein the information processing device is coupled to a design device, and the processor outputs, to the design device. (Para 27-30- FIG. 2A-2B the information processing apparatus of FIG. 2A is a computer 1 such as a server. A monitor 18 is connected to the video I/F 16. The CPU 11 reads out and performs the simulation program stored into the HDD 13 to perform simulation of micro magnetics and a finite element method as described later. It is assumed that data on a magnetic material model used for the micro magnetics and the finite element method is stored into the HDD 13 beforehand. When the parallel computer performs the simulation of the micro magnetics and the 
Examiner note: Examiner consider the monitor 18 is design device that is outer interface and coupled with computer 1 as shown in the figure 2A. Output data or information from the simulation program will be displayed in the monitor. The data included the information concerning energy of the magnetic material and the magnetization vector of each of the meshes at the saddle point.


Conclusion

16.      All claims 1-15 are rejected.
17.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128